Citation Nr: 0328691	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-14 510	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from July 1943 
until October 1945.  He died on September [redacted], 1998.  The 
immediate cause of death noted on the death certificate was 
Parkinson's disease.  The appellant is the widow of the 
veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2002 
rating decision of the Regional Office (RO) in Los Angeles, 
California that denied service connection for the cause of 
the veteran's death.  The appellant expressed dissatisfaction 
with this rating determination in a notice of disagreement 
received in April 2002, and has perfected a timely appeal to 
the Board.

The appellant was afforded a personal hearing in November 
2002 before the undersigned Member of the Board sitting at 
Los Angeles, California; the transcript of which is of 
record.  During the hearing, the issue of eligibility to 
Dependents' Educational Assistance (DEA) under 38 U.S.C., 
chapter 35 was withdrawn from appellate consideration.


REMAND

The appellant asserts that the veteran's service-connected 
neurosis was a contributory factor in his death and that 
there is medical support in the record for this conclusion.  
She asserts that for this reason, service connection for the 
cause of death should be granted by the Board. 

The record shows that the veteran's treating physician 
indicated in a medical report dated in November 2002 that he 
died while resident in the VA Sepulveda [California] VA 
Academia Nursing Home to which he was admitted in December 
1994.  Review of the claims folder reflects no clinical data 
from that facility, to include the terminal report.  Such 
records should be requested and associated with the claims 
folder.  The Board is also of the opinion that the appellant 
should be requested to identify any other provider(s) who 
treated her husband throughout the years after service for 
psychiatric disability, to include dementia, as well as 
Parkinson's disease. 

The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002) is for application in the 
instant case.  The Board notes that while the appellant was 
informed of the VCAA and its implementing regulations in the 
statement of the case dated in August 2002, this does not 
adequately satisfy the notification requirements of the VCAA.  
In this regard, the Board observes that there is no 
documentation in the record notifying the appellant of what 
the evidence has to show for a favorable resolution of her 
claim for service connection of the cause of the veteran's 
death, and the allocation of the burden of producing 
evidence; that is, which evidence VA will obtain and which 
evidence the veteran must provide in support of her claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
should thus provide the appellant with the appropriate notice 
under the VCAA.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided in an August 2002 statement of the case, a full year 
is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant should be contacted 
and asked to furnish the names and 
addresses of any and all physicians or 
medical providers who treated the 
veteran for psychiatric disability, 
dementia, a heart disorder and 
Parkinson's disease since his service 
discharge in 1945.  Such records should 
be requested from each provider the 
appellant identifies, if not already of 
record.

2.  All terminal reports from the VA 
Medical Center Sepulveda and from the 
veteran's nursing home from 1994 to 
1998 should be obtained and associated 
with the claims folder

3.  The RO should send the appellant 
and her representative a letter 
explaining the VCAA, to include the 
duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if 
any, information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
appellant and her representative of 
which portion of the evidence is to be 
provided by the claimant and which 
part, if any, the RO will attempt to 
obtain on her behalf.

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent. 

5.  The veteran's claims file should be 
referred to Board certified neurologist 
and cardiologist for the purpose of 
determining whether the veteran's 
service-connected psychoneurosis anxiety 
state (history of post-traumatic stress 
disorder) was the primary cause of death.  
In this regard, the physicians should 
state whether the veteran's service-
connected psychiatric disorder singly or 
jointly with some other condition was the 
immediate or underlying cause of death or 
was it etiologically related to death.  
The physicians should also state whether 
the veteran's service-connected 
psychiatric disorder contributed to cause 
death.  In this respect, they should 
state whether it contributed 
substantially or materially, whether it 
combine to cause death or whether it 
aided on lent assistance to the 
production of death.  The physicians 
should further state whether there is a 
causal connection between the veteran's 
death and his service-connected 
psychiatric disorder.  The physicians 
must provide a full rationale for all 
opinions given.  The opinions should be 
based on a review historical medical 
records and established medical 
principles.  The claims file must be made 
available to and reviewed by the 
physicians in connection with their 
opinions.

6.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  Thereafter, the claim 
should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KIMBERLY OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



